DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Listing of claims:
Claims 27-32, 34, 38 and 48-56 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Key establishment, such as using keys to obtain session keys and/or to secure the connection is old and well known as evidenced by numerous prior art cited in the record including US Patents US 7,181,620 B1 and US 6,915,272 B1; US Patent Publication US 2005/0184145 A1; and NPL Isaac et al. (NPL 2007, listed in PTO-892 as reference "V"); Retrieving keys from a server, such as encryption and decryption keys is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2007/0297610 A1 and US 2009/0106551 A1; and NPL Hui et al. (NPL 2005, listed in PTO-892 dated 02/24/2022 as reference "V"); Payment protocols, such as protocols involving multiple devices cooperating with a mobile device in order to perform a payment transaction is old and well known as evidenced by numerous prior art cited in the record including US Patents US RE 40,444 E and US 8,639,629 B1; US Patent Publications US 2005/0228719 A1, US 2006/0006226 A1 and US 2008/0208688 A1; and NPLs Toh et al. (NPL 2004, listed in PTO-892 as reference "U"), Nambiar et al. (NPL 2005, listed in PTO-892 dated 02/24/2022 as reference "U"), Fun et al. (NPL 2008, listed in PTO-892 as reference "W") and Lin et al. (NPL 2008, listed in PTO-892 as reference "X").

The cited prior art, however, does not teach or suggest, alone or in combination: the cooperation between a key distribution server, an issuer computer, a mobile gateway and a mobile device in updating account data in the mobile device, specifically the steps/functions of "generating, by the key distribution server, a copy of the unique key using the second symmetric encryption key of the symmetric key pair; encrypting, by the key distribution server, the session key with the copy of the unique key; sending, by the key distribution server to the mobile device via the mobile gateway, the encrypted session key; decrypting, by the mobile device, the encrypted session key using the unique key; decrypting, by the mobile device, the encrypted updated transaction data using the session key; and updating, by the mobile device, the account data on the mobile device based on the updated transaction data", as required by independent claims 27 and 38. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685